Citation Nr: 1236015	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-34 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, including as secondary to service-connected left ankle and left foot disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty for training from May 1982 to September 1982.  He had additional service with a unit of the National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that new and material evidence had not been received and denied reopening of service connection for a low back disability.  The case was appealed to the Board and, in an April 2011 decision, service connection for a low back disorder was reopened.  The Board remanded the issue for de novo review.  

The appeal was again remanded for an additional VA examination in October 2011.  This was accomplished and the issue was returned for further appellate consideration.  

The issue of service connection for PTSD has been raised by the appellant in correspondence dated in July 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  No injury, disease, or chronic symptoms of a low back disability were manifested during service.  

2.  The Veteran did not continuously manifest symptoms of a low back disability in the years after service.  

3. A low back disability is not caused by any in-service event.  

4.  A low back disability is not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  


CONCLUSION OF LAW

A low back disability was not incurred in service, and is not caused or aggravated by a service-connected disease or disability.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A May 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claim, most recently in December 2011.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive 
duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  
The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Service Connection for Low Back Disability

The Veteran contends that service connection should be established for a low back disability.  The Veteran asserts he injured his back while carrying a rucksack or duffle bag during service and that his gait has been altered as a result of his service-connected left ankle disability, which has put stress on his low back, causing the current disability.  

After review of the record, the Board finds that no injury, disease, or chronic symptoms of a low back disability were manifested during service.  The Board has reviewed the Veteran's STRs, including records of treatment he received while serving in the National Guard, and has not found complaints or manifestations related to the low back.  The Veteran's hearing testimony was that his back disability had developed as the result of the routine military duties of carrying duffle bags and a rucksack during service, but he has not reported any specific injury of the back while he was on active duty or described any abnormal physical activity or event that would have resulted in a process that led to the development of the low back disability while he was in service or that caused chronic symptoms in service.  As such, there is no basis to find that the low back disability had its onset during service, including no evidence of injury or disease during service, and no evidence of chronic symptoms of disability during service.  

The evidence shows that the Veteran did not continuously manifest symptoms of a low back disability in the years after service.  The Veteran has not contended that he had symptoms of low back pain continuously since his release from service, and the record does not demonstrate complaints of back pain during this period of time.  VA outpatient treatment records show complaints of low back pain in May 2008, which is approximately 25 years after service, and a report from the Veteran's private chiropractor indicates that the Veteran had low back pain.  VA examination in July 2009 assessed that the Veteran had a normal lumbosacral spine.  A February 2010 MRI study shows only mild degenerative changes in the facet joints at the L5/S1 level; thus, neither a diagnosed low back disability nor symptoms of low back disability were demonstrated until many years after service.  

The Board finds that a current low back disability is not caused by any in-service event.  The Veteran stated, in correspondence received by VA in June 2011, that his back disability is the result of carrying rucksacks or duffle bags during service, but the record does not support this contention.  On examination by VA in December 2011, the examiner was requested to render an opinion regarding whether it was at least as likely as not that the low back disability, which the examiner diagnosed as very minimal facet arthrosis, L5-S1, was related to service.  The examiner opined that the Veteran's low back disability is not related to service because the current back condition is age acquired.  Absent competent evidence of a nexus between the development of the back disability and carrying rucksacks or duffle bags in service, and no continuous symptomatology after service to either establish a nexus to service or to serve as a factual basis for a medical nexus opinion, there is no basis in the record to support this contention.  

The Board finds that a low back disability is not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  This is the Veteran's main contention and it is noted that service connection is in effect for degenerative joint disease of the left ankle, rated 10 percent disabling, and Achilles tendonitis, status post partial tear, and plantar fasciitis, rated 10 percent disabling.  In December 2011, the Veteran was examined and the examiner was requested to render an opinion regarding whether it was at least as likely as not that the service-connected left lower extremity disabilities were related to the Veteran's low back disability.  The examiner opined that it was less likely than not that the low back disability was caused or aggravated by the service-connected left ankle disability.  The examiner noted that the Veteran had no real complaints related to the left ankle and had had no real treatment for an "ankle condition."  The examiner noted that, while the Veteran did wear an elastic ankle support, this looked near new despite having been issued in August 2007.  As noted, the examiner not only rendered a negative opinion, but stated an opinion as to the likely etiology of the low back disorder, namely, that the low back disability was age related.  Such questions of medical diagnosis and causation are within the province of medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Here, there is no positive (favorable) nexus opinion on the question of secondary service connection of a service-connected disability either directly causing or aggravating (worsening in severity) the low back disorder.  As such, the preponderance of the evidence is against a finding of secondary service connection.  38 C.F.R. § 3.310. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a low back disability, including as secondary to service-connected left ankle and foot disabilities, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


